     Case 1:19-cv-01268-DAD-EPG Document 14 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERTA GARCIA-GOOCH,                             No. 1:19-cv-01268-NONE-EPG
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    COMMISSIONER OF SOCIAL                            CASE WITHOUT PREJUDICE FOR
      SECURITY,                                         FAILURE TO EFFECTUATE SERVICE,
15                                                      FAILURE TO COMPLY WITH THE
                         Defendant.                     COURT’S ORDER, AND FAILURE TO
16                                                      PROSECUTE
17                                                      (Doc. No. 13)
18

19           Plaintiff, Roberta Garcia-Gooch, is proceeding pro se and in forma pauperis in this action
20   for judicial review of an unfavorable decision of the Commissioner of the Social Security
21   Administration regarding her application for Social Security Disability Insurance Benefits. The
22   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and
23   Local Rule 302.
24           On June 9, 2020, the assigned magistrate judge issued findings and recommendations
25   recommending that this action be dismissed due to plaintiff’s failure to effectuate service, failure
26   to comply with a court order, and failure to prosecute. (Doc. No. 13.) The findings and
27   recommendations were served on plaintiff and contained notice that any objections thereto were
28   /////
                                                        1
     Case 1:19-cv-01268-DAD-EPG Document 14 Filed 08/31/20 Page 2 of 2

 1   to be filed within thirty days. (Id.) Plaintiff has not filed any objections to the findings and

 2   recommendations and the time to do so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly,

 7               1. The findings and recommendations entered June 9, 2020 (Doc. No. 13) are

 8                  ADOPTED in full;

 9               2. This action is DISMISSED, without prejudice, based on plaintiff’s failure to

10                  effectuate service, failure to obey the court’s order, and failure to prosecute this

11                  case; and

12               3. The Clerk of Court is directed to assign a district judge to this case for the purpose

13                  of closing the case and then to CLOSE THIS CASE.

14   IT IS SO ORDERED.
15
        Dated:     August 29, 2020
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
